Sidney A. Fine, J.
Petitioner seeks an order (1) disqualifying the bids of two competitors who submitted lower bids and (2) canceling any contracts that may have been made with the latter.
Petitioner claims that the lower bidders cannot comply with subdivision a of section 343-9.0 of the Administrative Code of the City of New York, which requires that all employees of *1027the contractor be paid a minimum wage of $1.50 per hour. Subdivision b of that section provides, however, that subdivision a shall not apply to any work performed outside of the United States and its territories. Since petitioner admits that the thermometers to which the bids related were or will be manufactured in Japan, subdivision a of section 343-9.0 is inapplicable. The claim that the exception created by subdivision b (supra), is unconstitutional is without merit. The power of the city’s legislative body to limit the minimum wage requirement to work performed in this State is not shown to be in violation of any constitutional provision. Nor is there a showing of a violation of section 220 of the Labor Law, which applies, as to wages to be paid, only to “ public works ”, or of a violation of section 220-e of the Labor Law and section 343-8.0 of the Administrative Code, which prohibit discrimination by reason of race, creed, color or national origin, in the hiring of employees. It is to be noted that section 220-e of the Labor Law provides in subdivision e that it shall ‘ * be limited to operations performed within the territorial limits of of the state of New York”. The practical effect of upholding petitioner’s contention would be to prevent the city from purchasing articles manufactured in most of the world. Motion denied.